Citation Nr: 0303335	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-09 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1961 RO decision, which did not address whether 
service connection for a lumbar spine condition was 
warranted.

2.  Entitlement to an effective date earlier than January 17, 
1992, for the award of service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision.  In a January 2000 
decision, the Board determined that there had been no CUE in 
a December 1963 RO decision that denied service connection 
for a lumbar spine disorder, and the Board remanded the 
issues now on appeal.  In a December 2000 decision, the Board 
denied a claim that there was CUE in a December 1961 RO 
decision which did not address whether service connection for 
a lumbar spine disorder was warranted; and the December 2000 
Board decision also denied a claim for an effective date 
earlier than January 17, 1992, for the award of service 
connection for a lumbar spine disorder.

The veteran appealed the December 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2002, the parties before the Court (the veteran and 
the VA Secretary) filed a joint motion with the Court, 
requesting that the December 2000 Board decision be vacated 
and the case remanded to the Board for another decision.  By 
a June 2002 order, the Court granted the joint motion, and 
the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  In a December 1961 decision, the RO awarded service 
connection for a cervical spine condition, but it did not 
address whether service connection was warranted for a lumbar 
spine condition.  Based on the evidence of record and law as 
then in effect, the December 1961 RO decision was not 
undebatably erroneous in not addressing whether service 
connection for a lumbar spine disorder was warranted.

2.  Service connection for a lumbar spine disorder was denied 
in a final December 1963 RO decision.  Thereafter, the 
veteran did not file a formal or informal applicatioin to 
reopen the claim until January 17, 1992, and service 
connection for a lumbar spine disorder has been established 
as of January 17, 1992.


CONCLUSIONS OF LAW

1.  There was no CUE in the December 1961 RO decision that 
did not address whether service connection for a lumbar spine 
condition was warranted.  38 U.S.C.A. § 5109A (West Supp. 
2002); 38 C.F.R. § 3.105 (2002).

2.  The criteria for an effective date earlier than January 
17, 1992, for an award of service connection a lumbar spine 
condition have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from September 1959 to 
September 1961.  In May 1960, while performing an authorized 
parachute jump, his reserve chute opened, and he was pulled 
out of the aircraft door, resulting in injuries to the neck, 
face, and chest.  He suffered dislocation of several cervical 
vertebrae and a fracture of C-4.  He continued to have 
symptoms involving the cervical spine, including pain in the 
back of the neck in January 1961.  There is a single entry 
referring to the lumbar spine, in August 1961.  There was a 
trace of joint damage at the L4-L5 facet interval.  No lumbar 
spine condition was noted on separation physical examination, 
and no in-service complaints relating to the lumbar spine are 
shown.

In September 1961, the veteran filed a claim for service 
connection for residuals of injury to the neck and left arm 
during a May 1960 parachute jump. 

On VA examination in November 1961, he complained of injury 
to his neck, left arm, and back due to a 1960 parachute jump 
accident.  He claimed he had a weak left arm, head, and 
shoulders, a stiff neck, and a painful lower part of his 
back.  He had some loss of motion of the lumbar spine, with 
tenderness over the left lateral aspect of the lumbar spine 
at L2, L3, and L4.  X-ray examination of the lumbar spine was 
normal.  Diagnoses included residuals of a cervical fracture, 
and muscle spasms of the lumbar muscles.

In a December 1961 rating decision, the RO listed the issues 
as service connection for a neck injury and a left arm 
injury.  The RO granted service connection for a neck 
(cervical spine) disorder described as residuals of a 
fracture of the C4 and C5 vertebrae.  The RO deferred action 
on the claim for service connection for a left arm disoder.  
The RO did not address whether service connection for a 
lumbar spine disorder was warranted.

The veteran described his in-service parachute accident in a 
May 1962 report of accidental injury; he described a 
fractured neck and left arm problems.

In August 1962, the RO denied service connection for claimed 
residuals of a left arm injury.  The RO notified the veteran 
in October 1962 that no residual disability of a left arm 
injury had been found on examination.  Thereafter in October 
1962, the veteran wrote to the RO about his in-service 
accident; he discussed arm and neck symptoms.

On VA examination in February 1963, there were complaints of 
pain in the back of the neck as well as other cervical spine 
symptoms.  Motions of the back were normal except for 
cervical spine limitation of motion. 

In August 1963, the RO requested that the veteran promptly 
provide evidence regarding cuts, bruises, and lacerations due 
to the in-service parachute jump accident.  The veteran 
replied in August 1963 that he had certain neck-related 
symptoms; he also indicated that the lower part of my back 
gave him trouble.  He referred to pain in the neck, back, and 
arm.

In October 1963, the Board denied an increased rating for the 
service-connected cervical spine disorder.  In an "addendum" 
section of the decision, the Board noted that no action was 
being taken with respect to the issue of service connection 
for a low back condition because that issue had not been the 
subject of adjudicative action by the RO.

The veteran underwent a VA examination in November 1963.  The 
examining doctor reviewed cervical spine findings primarily; 
he also noted that the remainder of the back showed no 
abnormality. 

In December 1963, the RO denied service connection for a low 
back disorder, noting that no low back disability was found 
on the last examination.  The veteran was notified in January 
1964, but he did not appeal this decision. 

The veteran asked in January 1966 about the amount of his 
compensation, and he was informed that the rate paid was 
correctly based on his disability rating level.

In September 1970, he wrote that he was "service connected 
20% for neck and back injuries;" he requested that his 
disability be rerated based on VA treatment records.  The RO 
denied the claim for an increased rating in October 1970.

VA treatment records from 1972 and 1974 refer to treatment of 
neck pain and the cervical spine condition.  

In February 1971, the veteran requested that his "service 
connected neck condition be re-evaluated for increased 
disability rating"; the RO notified the veteran by letter 
that such claim was denied in March 1971.  

In April 1975, the veteran requested reevaluation of his 
service-connected neck injury; the RO denied that claim in 
May 1975.

Various medical records in the 1970s and 1980s refer to 
cervical spine and low back disorders, as well as other 
ailments.

The veteran filed a claim in February 1982, requesting that 
his "service-connected neck and back conditions be reopened 
for increased compensation."  

The RO decided in March 1982 that a claim for an increased 
rating for the cervical spine condition was not warranted; it 
stated in its decision that treatment records had pertained 
primarily to complaints of low back pain that was due either 
to venereal disease or prostatitis

In June 1983, he was seen for pain in the neck and back with 
a diagnosis of chronic low back pain.  A July 1984 VA X-ray 
showed degenerative disc disease at L5-S1.  

The veteran wrote to the RO in October 1984 that he was rated 
20 percent for a service-connected neck and back injury and 
that he wanted a reevaluation of his service-connected 
condition.  A November 1984 RO decision denied an increased 
rating for the cervical spine condition.

In a letter to the RO in November 1986, the veteran stated 
that he was seeking an increase in his service-connected neck 
condition.

In correspondence received by the RO in January 1988 (but 
dated in June 1987), the veteran stated that he was then 
rated 20% for a neck injury; he requested an increased rating 
because he was experiencing trouble lifting and having much 
pain in the back area.  

On VA examination in March 1988, the diagnoses were residual 
fracture of C4-5, with disability primarily consisting of 
severe neck pain with some mild weakness in the left upper 
extremity; radiation of pain to the lower extremities was 
also noted.  There was X-ray evidence of disc space narrowing 
at L4-5 and L5-S1 with degenerative joint disease.  

In March 1989 correspondence regarding the claim for an 
increased rating for the cervical spine condition, the 
veteran stated that his back hurt worse at certain times.  

At a May 1989 RO hearing regarding the rating for the 
service-connected cervical spine condition, the veteran also 
noted that he had separate back pain that had existed since 
the 1960 injury.

A September 1989 Board decision regarding a claim for an 
increased rating for the cervical spine condition also noted 
that the neck injury reportedly gave the veteran many 
problems, including radiation of pain to the back and arms.  

VA treatment records from 1989 through 1991 reflect treatment 
of the veteran's various conditions, including a chronic low 
back problem.  In June 1989, he reported that he had had low 
back pain since the in-service parachute jump in 1960.

The RO received correspondence from the veteran in January 
1991, stating that he was presently rated 20% for a service 
connected neck and back injury.  He also indicated that after 
recovering from recent neck surgery, he would be undergoing 
surgery on his back due to his service-connected back injury. 

The RO issued a decision in August 1991 regarding the 
evaluation of the cervical spine (awarding a temporary total 
rating for the cervical spine condition based on surgery).  
It noted that evidence received had pertained to the lumbar 
spine, which was not service-connected, and was thus 
insufficient for purposes of evaluating the cervical spine 
condition.  

On VA examination in October 1991 in connection with 
evaluation of the service-connected cervical spine condition, 
the veteran also complained of persistent low back pain.  
Examination revealed some tenderness in the lower lumbar 
spine with limited motion.  One of the diagnoses was 
herniated disk at L5-S1 with persistent pain; surgery was 
recommended.  

On January 17, 1992, the veteran's substantive appeal on a 
claim for an increased rating for his service-connected 
cervical spine condition was received.  He stated that his 
lower back was injured at the same time as the neck but that 
he had never been given any type of compensation for that.

In a March 1993 remand on the issue of an increased rating 
for the service-connected cervical spine condition, the Board 
said that it interpreted the veteran's substantive appeal on 
that issue to also raise a claim for service connection for 
residuals of a lower back injury.  The Board referred the 
issue of service connection for a low back disorder to the RO 
for adjudication.  

In March 1995, the RO awarded service connection for 
residuals of a lumbar laminectomy, effective January 17, 
1992.  A 40 percent rating has been in effect for this 
condition continuously since the effective date of service 
connection.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statement of the 
case, the now-vacated Board decision, and pleadings filed 
with the Court, the veteran has been adequately informed of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, these provisions are inapplicable to the CUE claim.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

The veteran is seeking an effective date earlier than January 
17, 1992, for the award of service connection for a lumbar 
spine condition.  As a means of obtaining an earlier 
effective date, he claims there was CUE in a December 1961 RO 
decision in not addressing whether service connection was 
warranted for a lumbar spine disorder.  These issues were the 
subject of a December 2000 Board decision which was vacated 
and remanded by a June 2002 joint motion/Court order.  (The 
Board notes that a January 2000 Board decision found there 
was no CUE in a December 1963 RO decision which denied 
service connection for a low back disorder; the January 2000 
Board determination on that issue was not appealed to the 
Court and is final.)

A.  Claim of CUE in the December 1961 RO decision

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 
2000); Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez 
v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet.App. 
32 (1998).  Treatment records do not constitute informal 
claims when service connection has not yet been established 
for the condition.  38 C.F.R. § 3.157; Lalonde, supra.  The 
essential parts of the foregoing summarized legal provisions 
were also in effect at the time of the December 1961 RO 
decision which did not address the issue of service 
connection for a low back disorder.

The veteran's September 1961 application for compensation was 
specifically limited to a claim for service connection for 
residuals of neck (cervical spine) and left arm injuries; 
there was absolutely no mention of a desire to seek service 
connection for a low back disorder.  Also, the reported 
complaints of back problems on the November 1961 VA 
examination did not give rise to an informal claim for 
service connection for a low back disorder.  

There clearly was no formal claim for service connection for 
a low back disorder in existence at the time of the December 
1961 RO decision.  There also was no informal claim for 
service connection for a low back disorder in existence at 
the time of the December 1961 RO decision, and certainly it 
was within the bounds of reason for the RO to perceive no 
such informal claim.  The veteran now criticizes the RO for 
not conjuring up a claim for him in December 1961, when he 
himself did not articulate such a claim at the time.  Given 
these circumstances, there was no CUE by the RO in December 
1961 in not addressing whether service connection for a low 
back disorder was warranted.  Thus, the CUE claim must be 
denied.

B.  Effective date earlier than January 17, 1992,
for the award of service connection for a lumbar spine 
condition

Service connection for a low back disorder was denied in a 
final unappealed December 1963 RO decision.  As held in the 
final unappealed January 2000 Board decision, the December 
1963 RO denial was not based on CUE.  

The effective date of service connection, based on a reopened 
claim supported by new and material evidence, will be the 
date of VA receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 
Vet.App. 244 (2002).

A previous Board remand of an unrelated issue construed a 
January 17, 1992 statement by the veteran as a claim 
(actually an application to reopen a previously denied claim) 
for service connection for a low back disorder, and such 
claim was referred to the RO for adjudication.  The RO 
subsequently granted service connection for a low back 
disorder, effective from that date.

The veteran has identified a number of items of 
correspondence over the years which he alleges could be 
construed as an application to reopen a claim for service 
connection for a low back disorder.  However, even an 
informal claim must identify the benefit being sought, and 
the VA does not have to conjure up claims.  The letters 
referenced by the veteran specifically requested either 
"rerating" or "reevaluation" of the already service-
connected cervical spine condition.  It would be unreasonable 
to now attempt to reconstrue these letters to mean a request 
for service connection for a low back disorder.  It is not 
unfair for the VA to require that, if a veteran wants to be 
considered for a particular benefit, he should clearly ask 
for such.  If the veteran wanted to apply to reopen the 
previously denied claim for service connection for a low back 
disorder at any time prior to January 17, 1992, he or his 
representative could have come forward with a clear statement 
asking for such, but that did not occur.  Medical records 
over the years also did not constitute an informal 
application to reopen the claim.  Sears, supra; Lalonde, 
supra.  

The Board can find no earlier formal or informal application 
to reopen the claim for service connection for a low back 
disorder, prior to the veteran's January 17, 1992 statement, 
and thus an earlier effective date for service connection is 
not warranted.

The preponderance of the evidence is against the claim for an 
effective date earlier than January 17, 1992, for the award 
of service connection for a lumbar spine condition.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim of CUE in a December 1961 RO decision, which did 
not address whether service connection for a lumbar spine 
condition was warranted, is denied.

The claim for an effective date earlier than January 17, 
1992, for the award of service connection for a lumbar spine 
condition, is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

